DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on December 9, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,974,544 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a method for using in providing a load on a bearing mounted to a shaft, the method comprising: … a stop ring of the preload apparatus limiting a radially inward movement of the first extension and the second extension toward each other …” It is generally unclear as to what method step Applicant intends the ‘stop ring’ to 
Claim 12 recites the limitation “a nut attached to the shaft.” It is unclear as to whether Applicant intends the limitation to refer to the “nut on the shaft,” previously set forth in claim 1, or whether Applicant intends to set forth a second ‘nut,’ separate and independent from the ‘nut’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation as “the nut on the shaft.”
Claim 16 recites the limitation “the distal direction.” There is insufficient antecedent basis for the limitation in the claim.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 - 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rode (U.S. Patent Application Publication Number 2013/0145621).
As to claim 1, Rode teaches a method for use in providing a load on a bearing mounted to a shaft (abstract), the method comprising: mounting an attaching mechanism of a preload apparatus to an end of the shaft (figures 3 and 4, element 20 being the ‘preload apparatus,’ element 40 being the ‘attaching mechanism,’ and element 14 being the ‘shaft’; page 3, paragraph 35); moving a first projection of a first extension and a second projection of a second extension of the preload apparatus radially away from each other and around a nut on the shaft (figure 4, element 212 being the ‘first extension,’ element 213 being the ‘second extension,’ element 11 being 

    PNG
    media_image1.png
    656
    708
    media_image1.png
    Greyscale

Rode further teaches a providing a stop ring of the preload apparatus, wherein the stop ring is configured to limit a radially inward movement of the first extension and the second extension toward each other by contacting an inner radial surface of said first extension and a second inner radial surface of said second extension to position said first projection and said second projection radially relative to the bearing, the stop ring being separate from the nut (figures 1, 3, and 4, one of elements 46 and 211 being the ‘stop ring’ and element 16 being the bearing; page 3, paragraph 37). Regarding the interpretation of element 46 being the ‘stop ring,’ it the position of the Examiner that if the first and second extensions were permitted to move radially inward to the maximum extent possible, then the inner radial surfaces of the first and second extensions would come into contact with the outer surface of element 46. Regarding the interpretation of element 211 being the ‘stop ring,’ Examiner recognizes that a ‘ring’ generally denotes an object with a circular outer surface and element 211 has a generally rectangular outer surface (figure 1, element 211). However, Examiner notes that Applicant’s Specification teaches element 1250 as being a ‘stop ring portion,’ wherein element 1250 clearly has a rectangular shape (figure 31, element 1250; page 23, paragraph 111). Therefore, it is the position of the Examiner that interpreting element 211 as a ‘stop ring’ is a reasonable interpretation of the claim, in light of the Specification. Furthermore, an outer surface of element 211 limits the radial movement of the first and second projections (figure 4, elements 211, 212, and 213, see below; page 4, paragraph 43).

    PNG
    media_image2.png
    631
    711
    media_image2.png
    Greyscale
 
Finally, Rode further teaches engaging the first projection and the second projection with an inner race of the bearing to provide a compressive load to the bearing (figure 4 element 16 being the ‘inner race of the bearing’ and right end portions of elements 212 and 213; page 6, paragraphs 53 – 54).
As to claim 2, Rode teaches that the stop ring configured to limit the radially inward movement comprises the stop ring configured to limit the radially inward movement of the first extension and the second extension to a same distance from a centerline of the bearing (figure 4, elements 212, 213, and one of elements 46 and 211).
As to claim 3, Rode teaches that the first extension and the second extension avoid contact with the nut on the shaft when engaging the bearing (figure 4, elements 212, 213, and 11). Examiner notes that this can be found because Rode clearly illustrates a gap between the first and second extensions and the nut during the engagement of the first and second extensions with the bearing (figure 4, elements 212, 213, and 11).
As to claim 4, Rode teaches that the stop ring comprises an axially extending portion, and oblique portion, and a contact portion extending axially, and wherein the stop ring configured to limit the radially inward movement comprises the contact portion contacting the first extension or the second extension (figures 1 and 4, elements 211, 212, and 213, see below). Examiner notes that the axially extending portion and the contact portion each extend axially because the axially extending portion and the contact portion each have a thickness in the axial direction, such that the axially extending portion and the contact portion each ‘extend’ in the axial, or thickness, direction.

    PNG
    media_image3.png
    254
    603
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    631
    508
    media_image4.png
    Greyscale

As to claim 5, Rode teaches that the axially extending portion, the oblique portion, and the contact portion each comprise annular portions (figure 4, element 211, see below). Examiner notes that the axially extending portion and the contact portion each comprise an annular portion because each of the axially extending portion and the contact portion comprise an annularly-shaped aperture (figure 4, see below). The oblique portion comprises an annular portion because it has a curved, or annular, shape.

    PNG
    media_image5.png
    254
    671
    media_image5.png
    Greyscale

As to claim 6, Rode teaches that the stop ring comprises a pair of arms extending axially and contacting the first extension and the second extension (figure 1, elements 211, 212, and 213, see below).

    PNG
    media_image6.png
    294
    570
    media_image6.png
    Greyscale

As to claim 7, Rode teaches that the preload apparatus comprises a press mechanism having a loading adapter, the first extension and the second extension 
As to claim 8, Rode teaches that the stop ring comprises a proximal end contacting the loading adapter, the proximal end opposite the radially inner surface and the second radial inner surface relative to a longitudinal dimension of the stop ring (figure 1, left side surface of element 211 being the ‘proximal end’ and element 355).
As to claim 9, Rode teaches that mounting the attaching mechanism to the end of the shaft comprises threadably engaging the attaching mechanism to the end of the shaft (figures 3 and 4, elements 40 and 14). Examiner notes that this can be found because Rode teaches that the attaching mechanism is mounted to the shaft via male threads on the attaching mechanism being threaded onto female threads of element 46 and male threads on the shaft being threaded onto female threads of element 46.
As to claim 10, Rode teaches that the attaching mechanism is directly connected to a loading adapter of a press mechanism (figures 1, 3, and 4, element 40 being the ‘attaching mechanism,’ element 355 being the ‘loading adapter,’ and element 44 being the ‘press mechanism,’ with element 11 being the ‘stop ring’; pages 3 and 4, paragraphs 38 and 43), the first extension and the second extension connected to the loading adapter and extending from the loading adapter in a distal direction, wherein a proximal direction extends toward the press mechanism from the shaft, the distal direction being 
As to claim 11, Rode teaches that the attaching mechanism is fixedly connected to the loading adapter (figures 1, 3, and 4, elements 40 and 355).
As to claim 12, Rode teaches that the stop ring configured to limit the radially inward movement comprises the stop ring limiting the radially inward movement of the first extension and the second extension such that the first extension and the second extension are located radially outside the attaching mechanism and the nut on the shaft to allow the first projection and the second projection to provide the load to the bearing when the first extension and the second extension are moved toward each other and around the nut (figures 3 and 4, elements 211, 212, 213, 40, and 11).
As to claim 13, Rode teaches rotating the nut to arrive at a desired preload of the bearing (figure 4, element 11; page 4, paragraph 40).
As to claim 14, Rode teaches that the nut is distal to the attaching mechanism (figure 4, elements 11 and 40).
As to claim 15, Rode teaches that the stop ring is located radially inwardly of an exterior surface of the nut (figure 3, elements 211 and 11).
As to claim 16, Rode teaches that the stop ring contacts the inner radial surface of the first extension and the second inner radial surface of the second extension proximal to the nut and the shaft (figure 4, elements 211, 212, 213, 11, and 14), wherein a proximal direction extends toward the preload apparatus from the shaft, a distal direction being opposite from the proximal direction and extending toward the shaft from the preload apparatus.
Response to Arguments
Applicant's arguments filed December 9, 2021 have been fully considered but they are not persuasive.
Applicant argues, on pages 5 – 6, that Rode does not teach the steps of ‘moving the first and second projections radially away from each other and around a nut on the shaft; and moving the first and second extensions radially toward each other,’ as recited in claim 1. Examiner disagrees. Rode first expressly teaches ‘moving the first and second projections radially away from each other and around a nut on the shaft’ (figure 4, element 212 being the ‘first extension,’ element 213 being the ‘second extension,’ element 11 being the ‘nut,’ right end portions of elements 212 and 213 being the ‘first and second projections,’ page 4, paragraph 43). Rode then teaches moving the first extension and the second extension radially toward each other (figure 4, elements 212 and 213). This can be found because Rode teaches a ‘semi-flexible plate’ which acts to radially move the first and second extensions towards each other (figures 1 and 4, element 355 being the ‘semi-flexible plate’ and elements 212 and 213; page 4, paragraph 43).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726